UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1057




In Re:   KENRICK G. EASTMOND,

                Petitioner.




    On Petition for Writ of Mandamus.       (3:02-cr-00425-REP-1)


Submitted:   May 12, 2009                      Decided:   May 27, 2009


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenrick G. Eastmond, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenrick G. Eastmond petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

writ of coram nobis and 28 U.S.C.A. § 2255 (West Supp. 2008)

motion to vacate.         He seeks an order from this court directing

the district court to act.              Our review of the record reveals

that    the    district     court   entered     final     judgment    dismissing

Eastmond’s writ and motion on December 12, 2008.                     Accordingly,

because the district court has decided Eastmond’s case, we deny

the mandamus petition as moot.                We grant leave to proceed in

forma   pauperis.      We    dispense    with    oral    argument    because    the

facts   and    legal   contentions      are   adequately    presented      in   the

materials     before   the    court   and     argument    would     not   aid   the

decisional process.

                                                               PETITION DENIED




                                         2